Brady, J.
Oscar Strasburger, the lessee, subsequent to the execution of the leases to the appellants, became insane, it appears, and on the 17th of September, 1884, a committee of his property was appointed, who duly qualified and entered upon the discharge of his duties. At the time, therefore, that Strasburger executed the leases in question to the appellants, mentioned in the statement of facts, he was sane, and the non-payment of the rent by him under his leases to the owners of the property, which resulted in the eviction of the appellant, occurred during his insanity. It may be said, therefore, that he did nothing conducing to the eviction for which he was responsible, or in any way identifying him with it. This responsibility had, in consequence of his unfortunate condition, entirely ceased, and the bailiff of the court was put in possession of his property. If there had been no change in his mental condition, and the relations existing between the appellants and him by virtue of the leases had continued, and by his wrongful act he had caused the eviction of the appellants, he would doubtless have been responsible for the damages occasioned by his wrongful act, under the authorities. The rule in regard to damages resulting from a breach of the covenant of quiet enjoyment may be said to be peculiar, and it is that the lessee can ordinarily recover only such rent as he has advanced, and such mesne profits as he is liable to pay over. Mack v. Patchin, 42 N. Y. 171. There are exceptions to the rule, as stated in that case, and they are said to be, if the vendor is guilty of fraud, or can convey, but will not, either from perverseness, or to secure a better bargain, or if he has covenanted to convey when he knew he had not the power, or where it is in his power to remedy a defect in his title, and he refuses or neglects to do so, or when he refuses to incur expenses which would enable him to fulfill his contract. In all these cases the vendor or lessor is liable to the vendee or lessee for the loss of the bargain, under rules analogous to those applied in the sale of personal property. The rule of damages being the same in actions brought against vendors for failure to complete a contract, and also in actions brought against lessors for violations of the covenant of quiet enjoyment, they are both referred to in stating the exceptions to the general rule already mentioned. The case just quoted is reaffirmed, and its doctrine reiterated, in Cockcroft v. Railroad Co., 69 N. Y. 207. And in Trull v. Granger, 8 N. Y. 115, the right to recover in cases kindred to that of the appellants rests upon the tortious conduct of the lessor. If in this case, for example, Strasburger, not at the time being a lunatic, had declined to pay the rent which *206resulted in the eviction mentioned, he would be responsible for the damages sustained. The duty of paying the rent, if any duty existed,—as to which, qumre,—resting upon the committee, in order to avoid proceedings to dispossess the occupants, including the appellants, then the remedy would be against him, and not against the estate of the lunatic. The absence of any right to pursue the estate is evolved from the principles declared by these cases, and the referee was therefore right in declining to hold the estate responsible.
It appears, in addition, according to the statement made by one of the appellants before the referee, that an important incident in reference to the demise occurred, and which is related by him as follows: “Two or three days after I had paid the rent to Albert Strasburger for the three months in advance, the agent for the owner had me come down to see him, and he told me that there was no rent paid for the premises I occupied for the past three months or longer, and that in consequence of their not paying the rent I should be dispossessed, unless I could get Mr. Strasburger to pay the rent due, and they would transfer the lease, with his consent, to me. I said I would try, and see what I could do in the matter, and the agent of the owner of the premises went with me to see Mr. Albert Strasburger, and we made him a proposition to pay the owner the rent due up to date,—that is, up to November 1st,—and transfer the rent already paid him up to February 1, 1884, and to consent to the transfer of the lease to me, which the owner was willing to give me for the same rent, or a trifle advance on that which I paid to Mr. Strasburger. He did not consent to this, and shortly afterwards proceedings were taken to dispossess us, and we were dispossessed.” From this it also appears that the claimants might have saved their demise by an arrangement with the owner, who was willing to extend to them the term secured by the lease for the same rent which was to be paid by the lunatic, or a trifle in advance. It is true that the committee refused to consent to such transfer, but there is little doubt that an application to the court would have resulted in an order directing that to be done, because it is manifest it would have been for the benefit of the estate. At all events, there is no doubt that the appellants, as subtenants, had a right to pay the rent to the original lessor, for the purpose of protecting their own demise, and this could have been done, whether the committee consented to it or not, if the totter was not ready to pay the rent due under the original lease.
For these reasons, although it is conceded that the question is somewhat novel, the judgment should- be affirmed, with costs.
Daniels, J.
Oscar Strasburger was himself the lessee of the premises leased by him to the claimants. In leasing to them, he did not exceed his own term, but he became disabled to go on with his business, and keep up his own rent, by his subsequent insanity; and that resulted in the removal of the claimants, as subtenants, by summary proceedings. That was produced by his misfortune, not his fault; and, as his title was defeated owing alone to that circumstance, as the law has been stated and followed in Mach v. Patchin, 42 N. Y. 167, he was not liable. Neither was his estate for the difference between the rents reserved in his leases to the claimant, and the value to them of the leasehold estates. That is the sole claim now made, as the rent paid in advance was refunded, and the judgment or decision should be affirmed.
Van Brunt, P. J., concurs.